Exhibit 10.5

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
         day of                                         , by and between
                                         (the “Indemnified Party”) and PUBLIX
SUPER MARKETS, INC., a Florida corporation (the “Corporation”).

W I T N E S S E T H:

WHEREAS, it is essential to the Corporation to retain and attract as [Plan Alt:
trustees of its qualified plans (“Trustee”)] [Investment Committee Alt: members
of its 401(k) SMART Plan Investment Committee (the “Investment Committee”)] the
most capable persons available; and

WHEREAS, the substantial increase in litigation subjects [Trustee] [Investment
Committee members] to expensive litigation risks at the same time that the
availability of liability insurance is severely limited; and

WHEREAS, the Indemnified Party does not regard insurance, if any, as adequate in
the present circumstances, and considers it necessary and desirable to
Indemnified Party’s continued service as [the Trustee of the Publix Super
Markets, Inc. Employee Stock Ownership Plan and Trust] [the Trustee of the
Publix Super Markets, Inc. 401(k) SMART Plan] [a member of the Investment
Committee for the Publix Super Markets, Inc. 401(k) SMART Plan] (the “Plan”) to
have adequate protection, and the Corporation desires the Indemnified Party to
continue to serve in such capacity and to have such protection.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, it is hereby agreed as follows:

 

  1.

Indemnification Generally.

 

  (a)

Grant of Indemnity.

(i)            Subject to and upon the terms and conditions of this Agreement,
the Corporation shall indemnify and hold harmless the Indemnified Party, his or
her heirs, executors, administrators or assigns, to the fullest extent permitted
by applicable law, in respect of any and all costs, claims, losses, damages and
expenses that may be incurred or suffered by the Indemnified Party as a result
of or arising out of prosecuting, defending, settling, investigating, being a
witness in, participating in as a party or preparing to defend in connection
with:

(1)        any threatened, pending or completed claim, demand, inquiry,
investigation, action, suit or proceeding, whether formal or informal, or
whether brought by or in the right of the Corporation, by a stockholder or an
employee of the Corporation or one of the Corporation’s subsidiaries, or by a
Plan participant or beneficiary, or otherwise, and whether of a civil, criminal,
administrative or investigative nature, in which the Indemnified Party may be or
may have been involved as a party or otherwise, arising out of the fact that the
Indemnified Party is or was [the Trustee of the Publix Super Markets, Inc.
Employee Stock Ownership Plan and Trust] [the Trustee of the Publix Super
Markets, Inc. 401(k) SMART Plan] [a member of the Investment Committee and/or a
fiduciary of the Plan, or any successor or replacement committee or plan];

(2)        any attempt (regardless of its success) by any person to charge or
cause the Indemnified Party to be charged with wrongdoing or with financial
responsibility for damages arising out of or incurred in connection with the
matters indemnified against in this Agreement;

(3)        any expense, interest, assessment, fine, tax (including an excise
tax), penalties, judgment or settlement payment arising out of or incident to
any of the matters indemnified against in this Agreement, including without
limitation reasonable fees and disbursements of legal counsel, legal assistants,
experts, accountants, consultants and investigators (before and at trial, in
appellate proceedings and otherwise); or



--------------------------------------------------------------------------------

(4)        any federal, state, local, or foreign taxes imposed or sought to be
imposed on the Indemnified Party as a result of the actual or deemed receipt of
any payments under this Agreement.

(ii)            The obligation of the Corporation under this Agreement is not
conditioned in any way on any attempt by the Indemnified Party to collect from
an insurer any amount under a liability insurance policy.

(iii)          Except as otherwise provided in Section 1(a)(iv), in no case
shall any indemnification be provided under this Agreement to the Indemnified
Party by the Corporation:

(1)        in any action or proceeding brought by or in the name or interest of
the Indemnified Party against the Corporation except for an action to enforce or
interpret this Agreement or for an action or proceeding that the Corporation has
joined in or consented to the initiation of;

(2)        in any action or proceeding brought by the Corporation against the
Indemnified Party, which action is initiated at the direction of the Board of
Directors of the Corporation; or

(3)        for any “Nonindemnifiable Conduct” (as such term is defined in
Section 1(g)(ii)), but no limitation contained in this Section 1(a)(iii)(3)
shall prohibit or otherwise restrict, or provide the Corporation with a basis to
withhold payments with respect to, the indemnification of the Indemnified Party
(subject to the repayment provisions of Section l(g)) unless and until it is
determined by a court of competent jurisdiction from which no appeal may be
taken that the Indemnified Party’s actions or omissions constitute such
“Nonindemnifiable Conduct.”

(iv)           Notwithstanding any other provision of this Agreement, to the
extent that the Indemnified Party has been successful on the merits or otherwise
in defense of any action or proceeding, or in defense of any claim, issue or
matter therein, including dismissal without prejudice, the Indemnified Party
shall be indemnified against any and all expenses incurred in connection
therewith.

(v)            The Corporation shall also indemnify the Indemnified Party
against any and all expenses actually and reasonably incurred and, if requested
in writing by the Indemnified Party, shall (within thirty days of such request)
advance such expenses to the Indemnified Party involving (a) the interpretation
or enforcement of the rights of the Indemnified Party under this Agreement or
any other agreement or Corporation bylaw now or hereafter in effect relating to
actions or proceedings for indemnification and/or (b) recovery by the
Indemnified Party under any directors’, officers’ and/or fiduciaries’ liability
insurance policies maintained by the Corporation or the Plan, regardless of
whether the Indemnified Party ultimately is determined to be entitled to such
indemnification, advancement of expenses or insurance recovery, as the case may
be.

 

  (b)

Claims for Indemnification.

(i)            Whenever any claims shall arise for indemnification under this
Agreement, the Indemnified Party shall notify the General Counsel of the
Corporation as soon as practicable and in any event within 30 days after the
Indemnified Party has actual knowledge of the facts constituting the basis for
such claim. The notice shall specify all facts known to the Indemnified Party
giving rise to such indemnification right and the amount or an estimate of the
amount of liability (including estimated expenses), to the extent reasonably
estimable by the Indemnified Party, arising therefrom. A delay by the
Indemnified Party in providing such notice shall not relieve the Corporation
from its obligations under this Agreement unless and only to the extent that the
Corporation is materially and adversely affected by the delay.

(ii)            Any indemnification required under this Agreement shall be made
promptly after receipt by the Corporation of the written notification specified
in Section l(b)(i) and a determination of the amount required to be indemnified.
The provisions of this Section 1(b)(ii) shall not override or otherwise limit
the right of the Indemnified Party to be indemnified with respect to expenses
incurred with respect to a Third Party Claim (as such term is defined in
Section 1(c)(i)) in accordance with the provisions contained in the last two
sentences of Section 1(c)(ii).

 

- 2 -



--------------------------------------------------------------------------------

(iii)      If so requested by an Indemnified Party, the Corporation shall
advance, to the fullest extent permitted by applicable law, any and all expenses
incurred by the Indemnified Party in connection with any action or proceeding to
the Indemnified Party (an “Expense Advance”), and such advancement shall be made
as soon as reasonably practicable after, but in any event no later than thirty
days, after the receipt by the Corporation of a written statement or statements
requesting such advances from time to time. The Corporation shall continue to
make such payments unless and until there has been a determination by a court of
competent jurisdiction from which no appeal may be taken establishing that the
Indemnified Party is not entitled to be indemnified for such expenses under this
Agreement.

 

  (c)

Rights to Defend or Settle: Third Party Claims, etc.

(i)        If the facts giving rise to any indemnification right under this
Agreement shall involve any actual or threatened claim or demand against the
Indemnified Party, or any possible claim by the Indemnified Party against any
third party, such claim shall be referred to as a “Third Party Claim.” If the
Corporation provides the Indemnified Party with an agreement in writing in form
and substance satisfactory to the Indemnified Party and his counsel, agreeing to
indemnify, defend or prosecute and hold the Indemnified Party harmless from all
costs and liability arising from any Third Party Claim (an “Agreement of
Indemnity”), and demonstrating to the satisfaction of the Indemnified Party the
financial wherewithal to accomplish such indemnification, the Corporation may at
its own expense undertake full responsibility for the defense or prosecution of
such Third Party Claim. The Corporation may contest or settle any such Third
Party Claim for money damages on such terms and conditions as it deems
appropriate but shall be obligated to consult in good faith with the Indemnified
Party and not to contest or settle any Third Party Claim involving injunctive or
equitable relief against or affecting the Indemnified Party or his properties or
assets without the prior written consent of the Indemnified Party, such consent
not to be withheld unreasonably. The Indemnified Party may participate at his
own expense and with his own counsel in defense or prosecution of a Third Party
Claim pursuant to this Section 1(c)(i), and such participation shall not relieve
the Corporation of its obligation to indemnify the Indemnified Party under this
Agreement; provided that if the Indemnified Party or counsel selected by the
Corporation shall have reasonably concluded that there may be a conflict of
interest between the Corporation and/or the Plan, on the one hand, and the
Indemnified Party, on the other hand, then the fees and expenses related to the
Indemnified Party’s other counsel shall be subject to indemnification by the
Corporation under this Agreement, provided that the Corporation shall not be
required to pay the fees and expenses of more than one such separate counsel for
persons it is indemnifying in any one action, suit or proceeding.

(ii)       If the Corporation fails to deliver a satisfactory Agreement of
Indemnity and evidence of financial wherewithal within 10 days after receipt of
notice pursuant to Section l(b), the Indemnified Party may contest or settle the
Third Party Claim on such terms as he sees fit but shall not reach a settlement
with respect to the payment of money damages without consulting in good faith
with the Corporation. The Corporation may participate at its own expense and
with its own counsel in defense or prosecution of a Third Party Claim pursuant
to this Section l(c)(ii), but any such participation shall not relieve the
Corporation of its obligations to indemnify the Indemnified Party under this
Agreement. All expenses (including attorneys’ fees) incurred in defending or
prosecuting any Third Party Claim shall be paid promptly by the Corporation as
the suit or other matter is proceeding, upon the submission of bills therefor or
other satisfactory evidence of such expenditures during the pendency of any
matter as to which indemnification is or may be available under this Agreement.
The failure to make such payments within 10 days after submission of evidence of
those expenses shall constitute a breach of a material obligation of the
Corporation under this Agreement.

(iii)      If by reason of any Third Party Claim a lien, attachment, garnishment
or execution is placed upon any of the property or assets of the Indemnified
Party, the Corporation shall promptly furnish a satisfactory indemnity bond to
obtain the prompt release of such lien, attachment, garnishment or execution.

(iv)      The Indemnified Party shall cooperate in the defense of any Third
Party Claim that is controlled by the Corporation, but the Indemnified Party
shall continue to be entitled to indemnification and reimbursement for all costs
and expenses incurred by him in connection therewith as provided in this
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(d)      Cooperation. The parties to this Agreement shall execute such powers of
attorney as may be necessary or appropriate to permit participation of counsel
selected by any party hereto and, as may be reasonably related to any such claim
or action, shall provide to the counsel, accountants and other representatives
of each party access during normal business hours to all properties, personnel,
books, records, contracts, commitments and all other business records of such
other party and will furnish to such other party copies of all such documents as
may be reasonably requested (certified, if requested).

(e)      Choice of Counsel.    In all matters as to which indemnification is or
may be available to the Indemnified Party under this Agreement, the Indemnified
Party shall be free to choose and retain counsel, provided that the Indemnified
Party shall secure the prior written consent of the Corporation as to such
selection, which consent shall not be unreasonably withheld.

(f)       Consultation.    If the Indemnified Party desires to retain the
services of an attorney prior to the determination by the Corporation as to
whether it will undertake the defense or prosecution of the Third Party Claim as
provided in Section 1(c), the Indemnified Party shall notify the Corporation of
such desire in the notice delivered pursuant to Section l(b)(i), and such notice
shall identify the counsel to be retained. The Corporation shall then have seven
days within which to advise the Indemnified Party whether it will assume the
defense or prosecution of the Third Party Claim in accordance with
Section 1(c)(i). If the Indemnified Party does not receive an affirmative
response within such seven-day period, he shall be free to retain counsel of his
choice, and the indemnity provided in Section l(a) shall apply to the reasonable
fees and disbursements of such counsel incurred after the expiration of such
seven-day period. Any fees or disbursements incurred prior to the expiration of
such seven-day period shall not be covered by the indemnity of Section 1(a),
except to the extent that representation prior to the expiration of the
seven-day period is necessary to protect any material interests of the
Indemnified Party.

 

  (g)

Repayment.

(i)        Notwithstanding the other provisions of this Agreement to the
contrary, if the Corporation has incurred any cost, damage or expense under this
Agreement paid to or for the benefit of the Indemnified Party and it is
determined by a court of competent jurisdiction from which no appeal may be
taken that the Indemnified Party’s actions or omissions constitute
“Nonindemnifiable Conduct” as that term is defined in Section l(g)(ii), the
Indemnified Party shall and does hereby undertake in such circumstances to
reimburse the Corporation for any and all such amounts previously paid to or for
the benefit of the Indemnified Party. Such reimbursement shall be without
interest, except that interest calculated as provided in Section 5(e)(ii) shall
begin to accrue 20 days after such a determination of Nonindemnifiable Conduct.

(ii)       For these purposes, “Nonindemnifiable Conduct” shall mean an action
or omission of the Indemnified Party material to the cause of action to which
the indemnification under this Agreement relates, which action or omission is
determined to involve:

 (1)        a violation of the criminal law, unless the Indemnified Party had
reasonable cause to believe his conduct was lawful or had no reasonable cause to
believe his conduct was unlawful;

 (2)        a transaction from which the Indemnified Party derived an improper
personal benefit;

 (3)        willful misconduct or a conscious disregard for the best interests
of the participants and beneficiaries of the Plan (when indemnification is
sought in a proceeding by or in the right of the Corporation to procure a
judgment in favor of the Corporation or when indemnification is sought in a
proceeding by or in the right of a stockholder, an employee of the Corporation
or one of the Corporation’s subsidiaries, or a participant or beneficiary of the
Plan); or

 (4)        conduct pursuant to then applicable law that prohibits such
indemnification.

 

- 4 -



--------------------------------------------------------------------------------

(iii)      For purposes of this Agreement, the termination of any action or
proceeding by judgment, order, settlement (whether with or without court
approval) or upon a plea of nolo contendere, or its equivalent, shall not create
a presumption that the Indemnified Party did not meet any particular standard of
conduct or have a particular belief or that a court has determined that
indemnification is not permitted by applicable law.

2.      Term.    This Agreement shall be effective upon its execution by all
parties and shall continue in full force and effect until the date seven years
after the termination of the Indemnified Party’s service as [the Trustee of the
Publix Super Markets, Inc. Employee Stock Ownership Plan and Trust] [the Trustee
of the Publix Super Markets, Inc. 401(k) SMART Plan] [a member of the Investment
Committee of the Plan], provided that such term shall be extended by any period
of time during which the Corporation is in breach of a material obligation to
the Indemnified Party, plus ninety days. Such term shall also be extended with
respect to each Third Party Claim then pending and as to which notice under
Section 1(b) has theretofore been given by the Indemnified Party to the
Corporation, and this Agreement shall continue to be applicable to each such
Third Party Claim.

 

  3.

Representations and Agreements of the Corporation.

(a)      Authority.    The Corporation represents, covenants and agrees that it
has the corporate power and authority to enter into this Agreement and to carry
out its obligations under this Agreement. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement have been duly authorized by the Board of
Directors of the Corporation. This Agreement is a valid and binding obligation
of the Corporation and is enforceable against the Corporation in accordance with
its terms.

(b)      Noncontestability.    The Corporation represents, covenants and agrees
that it will not initiate, and that it will use its best efforts to cause any of
its affiliates not to initiate, any action, suit or proceeding challenging the
validity or enforceability of this Agreement.

(c)      Good Faith Judgment.    The Corporation represents, covenants and
agrees that it will exercise good faith judgment in determining the entitlement
of the Indemnified Party to indemnification under this Agreement.

 

  4.

Relationship of this Agreement to Other Indemnities.

 

  (a)

Nonexclusivity.

(i)        This Agreement and all rights granted to the Indemnified Party under
this Agreement are in addition to and are not deemed to be exclusive with or of
any other rights that may be available to the Indemnified Party under any
Articles of Incorporation, bylaw, statute, agreement, or otherwise. To the
extent that a change in the laws of Florida (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Articles of Incorporation, bylaws or this Agreement, it is
the intent of the parties hereto that the Indemnified Party shall enjoy by this
Agreement the greater benefits so afforded by such change, subject to the
restrictions expressly set forth herein or therein.

(ii)       The rights, duties and obligations of the Corporation and the
Indemnified Party under this Agreement do not limit, diminish or supersede the
rights, duties and obligations of the Corporation and the Indemnified Party with
respect to the indemnification afforded to the Indemnified Party under any
liability insurance, the Florida Business Corporation Act, or under the bylaws
or the Articles of Incorporation of the Corporation. In addition, the
Indemnified Party’s rights under this Agreement will not be limited or
diminished in any respect by any amendment to the bylaws or the Articles of
Incorporation of the Corporation.

 

  (b)

Availability, Contribution, Etc.

(i)        The availability or nonavailability of indemnification by way of
insurance policy, Articles of Incorporation, bylaw, vote of stockholders, or
otherwise from the Corporation to the Indemnified Party shall not affect the
right of the Indemnified Party to indemnification under this Agreement, provided
that all rights under this Agreement shall be subject to applicable statutory
provisions in effect from time to time.

 

- 5 -



--------------------------------------------------------------------------------

(ii)       Any funds received by the Indemnified Party by way of indemnification
or payment from any source other than from the Corporation under this Agreement
shall reduce any amount otherwise payable to the Indemnified Party under this
Agreement.

(iii)      If the Indemnified Party is entitled under any provision of this
Agreement to indemnification by the Corporation for some claims, issues or
matters, but not as to other claims, issues or matters, or for some or a portion
of the expenses, judgments, fines or penalties actually and reasonably incurred
by him or amounts actually and reasonably paid in settlement by him in the
investigation, defense, appeal or settlement of any matter for which
indemnification is sought under this Agreement, but not for the total amount
thereof, the Corporation shall indemnify the Indemnified Party for the portion
of such claims, issues or matters or expenses, judgments, fines, penalties or
amounts paid in settlement to which the Indemnified Party is entitled.

(iv)      If for any reason a court of competent jurisdiction from which no
appeal can be taken rules that the indemnity provided under this Agreement is
unavailable, or if for any reason the indemnity under this Agreement is
insufficient to hold the Indemnified Party harmless as provided in this
Agreement, then, in any such event, the Corporation shall contribute to the
amounts paid or payable by the Indemnified Party in such proportion as equitably
reflects the relative benefits received by, and fault of, the Indemnified Party
and the Corporation and its affiliates.

(v)       In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnified Party, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Corporation effectively to bring suit to
enforce such rights.

 

  5.

Miscellaneous.

(a)      Notices.  All notices, requests, demands and other communications which
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic telephone line facsimile
transmission or other similar electronic or digital transmission method; the day
after it is sent, if sent by recognized overnight delivery service with all fees
payable by the sender; and five days after it is sent, if mailed, first class
mail, postage prepaid. In each case notice shall be sent to:

 

If to the Indemnified Party:   

3300 Publix Corporate Parkway

  

Lakeland, Florida 33811

If to the Corporation:

  

General Counsel

  

3300 Publix Corporate Parkway

  

Lakeland, Florida 33811

or to such other address as either party may have specified in writing to the
other using the procedures specified above in this Section 5(a).

(b)      Governing Law. This Agreement shall be construed pursuant to and
governed by the substantive laws of the State of Florida (and any provision of
Florida law shall not apply if the law of a state or jurisdiction other than
Florida would otherwise apply).

(c)      Severability. Any provision of this Agreement that is determined by a
court of competent jurisdiction to be prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or nonauthorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction. In any
such case, such determination shall not affect any other provision of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect. If any provision or term of this Agreement is susceptible to
two or more constructions or interpretations, one or more of which would render
the provision or term void or unenforceable, the parties agree that a
construction or interpretation which renders the term or provision valid shall
be favored.

 

- 6 -



--------------------------------------------------------------------------------

(d)        Specific of the plural number and vice versa; and (3) the word
“person” includes a trust, corporation, association, partnership, joint venture,
business trust, unincorporated organization, limited liability company,
government, public body or authority, any governmental agency or department, and
any other entity, as well as a natural person.

(e)        Further Assurances.    The parties to this Agreement will execute and
deliver, or cause to be executed and delivered, such additional or further
documents, agreements or instruments and shall cooperate with one another in all
respects for the purpose of carrying out the transactions contemplated by this
Agreement.

(f)        Venue: Process.    The parties to this Agreement agree that
jurisdiction and venue in any action brought pursuant to this Agreement to
enforce its terms or otherwise with respect to the relationships between the
parties shall properly lie in the Circuit Court of the State of Florida in and
for either Hillsborough or Polk County, or in the United States District Court
for the Middle District of Florida, Tampa Division. Such jurisdiction and venue
are merely permissive; jurisdiction and venue shall also continue to lie in any
court where jurisdiction and venue would otherwise be proper. The parties agree
that they will not object that any action commenced in the foregoing
jurisdictions is commenced in a forum non conveniens. The parties further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without the necessity for service by any other means
provided by statute or rule of court.

(g)        Waiver and Delay.  No waiver or delay in enforcing the terms of this
Agreement shall be construed as a waiver of any subsequent breach. No action
taken by the Indemnified Party shall constitute a waiver of his rights under
this Agreement.

(h)        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument.

(i)         Headings.  The headings of the various sections in this Agreement
are inserted for the convenience of the parties and shall not affect the
meaning, construction or interpretation of this Agreement.

(j)         Amendments.    The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by both
parties and making specific reference to this Agreement.

(k)        Binding Effect, Etc.    This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Corporation, spouses, heirs, executors and
personal and legal representatives. This Agreement shall continue in effect
regardless of whether the Indemnified Party continues to serve as [the Trustee
of the Publix Super Markets, Inc. Employee Stock Ownership Plan and Trust] [the
Trustee of the Publix Super Markets, Inc. 401(k) SMART Plan] [a member of the
Investment Committee of the Plan] or in any other capacity at the Corporation’s
request.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

PUBLIX SUPER MARKETS, INC.

By:

 

 

 

  Name:

 

 

    Title  

 

INDEMNIFIED PARTY:

 

 

(Signature)                                                            

 

(Print Name)                                                           

 

- 7 -